Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Annette Ross appeals the district court’s orders dismissing her 42 U.S.C. § 1983 (2006) complaint without prejudice and de*481nying her motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Ross v. Bass, No. 7:09-cv-00243-jct-mfu, 2009 WL 2588445 (W.D.Va. Aug. 20) & (Sept. 4, 2009). We deny Ross’s motion for appointment of counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.